Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 21, 26, 28 - 30, 32, 33, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,808,178 to Rounbehler et al. (hereinafter “Rounbehler”).

Regarding Claim 1, Rounbehler discloses a gas chromatography GC column system (see Fig. 1, Col. 3, lines 27-28, describing gas chromatography system 100) comprising: 
an insulation tubing (see Fig. 4, Col. 3, lines 50 - 56, describing an electrically-insulative woven glass sleeve 170); 
a metallic GC column (see Col. 3, lines 50 - 57, describing gas chromatography column 150 within steal sheath 165, the steel sheath 165 and elements internal to steal sheath are collectively interpreted as the claimed metallic GC column) disposed within the insulation tubing (see arrangement at Fig. 4) and having an outer diameter that is less than or equal to an inner diameter of the insulation tubing (Col. 3, lines 54-56, the sheath 165 is located within the glass sleeve 170 hence the outer diameter of the metallic GC column is less than that of the diameter of the insulation tubing, see arrangement at Fig. 4); 
a first connector (see Fig. 18, Col. 18, lines 16 -  20, electrical terminal 810) for connecting the metallic GC column (G.C. 805, Fig. 18) to a first transfer line (see arrangement at Fig. 18 which illustrates the terminal 810 connected to a first terminal of a power switch 820 and/or ADC and/or CPU, thus allowing connection to a line which can reasonably considered as the claimed transfer line, in addition, note that input and output lines exist in the GC column in which the gas being analyzed is inputted to the GC column and outputted from the GC column to a detector, hence reading on the invention as claimed), the first connector (810) being in contact with the metallic GC column (see Col. 18, lines 16 - 31, G.C. column 805); 
a second connector (see Col. 18, lines 16 - 20, electrical terminal 815) for connecting the metallic GC column (805) to a second transfer line  (see arrangement at Fig. 18 which illustrates the terminal 815 connected to 835 ADC and/or 800 CPU 825 current source or voltage source 830, thus allowing connection to a line which can reasonably considered as the claimed transfer line, in addition, note that input and output lines exist in the GC column in which the gas being analyzed is inputted to the GC column and outputted from the GC column to a detector, hence reading on the invention as claimed), the second connector (815) being in contact with the metallic GC column (see arrangement at Fig. 18) on an opposite side of the insulation tubing from the first connector (see Col. 18, lines 16 - 20, describing “electrical terminals 810 and 815 at the ends of the column's metal sheath so that a voltage applied across the terminals produces an electric current in the sheath that heats the column in the desired temperature”);
a power supply (see current source 825 and/or voltage source 830, Fig. 18, see Col. 18, lines 26 - 27) operable to apply a voltage across the first and second connectors (see Col. 18, lines 16 - 31 describing high voltage source 830, Fig. 18); and
a temperature controller (see Col. 18, lines 8-11, processor 800 controls temperature of the gas chromatography column in accordance with the desired profile) operable to control an output of the power supply (see Col. 18, lines 16 - 31, 43 - 66 describing the processor that controls power switch 820 to either connect or disconnect the high voltage source, thus the processor controls the temperature, hence reading on the invention as claimed).
Insofar as Rounbehler maybe construed as not explicitly stating a “temperature controller”, Rounbehler teaches a processor that controls the temperature applied to the GC column, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the processor 800 as a temperature controller, since the processor does in fact control the temperature by using the switching mechanism.

Regarding Claim 21, Rounbehler teaches a fan (see Col. 5, lines 23 - 26, describing a small fan 255) arranged to blow air toward the metallic GC column (see Col. 5, lines 25-26, describing “small fan 255 circulates air within the column housing 110”, see also Col. 5, lines 41 - 42, venting accomplished using fan 255).  

Regarding Claim 26, Rounbehler teaches wherein the metallic GC column is coiled (see Col. 3, lines 26 - 29, describing coiled gas chromatography tube 105) into a cylinder (see arrangement at Fig. 1, the coil extends vertically, thus forming a coiled cylinder shape).  

Regarding Claim 28, Rounbehler teaches the claimed invention except for wherein the first and second transfer lines are made of fused silica.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use first and second transfer lines are made of fused silica, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 29, Rounbehler teaches a first connector teaches the claimed invention except for wherein the first connector includes a metallic ferrule for securing the first connector to the metallic GC column and a non-metallic ferrule for securing the first connector to the first transfer line; and the second connector includes a metallic ferrule for securing the second connector to the metallic GC column and a non-metallic ferrule for securing the second connector to the second transfer line.  However, it would have been obvious to one having ordinary skill in the art to use a metallic ferrule for securing the first/second connector to the metallic GC column and a non-metallic ferrule for securing the first/second connector to the first/second transfer line, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 30, Rounbehler teaches the claimed invention except for wherein the non-metallic ferrules of the first and second connectors are graphite ferrules. However, it would have been obvious to one having ordinary skill in the art to use graphite ferrules, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 32, Rounbehler teaches wherein the metallic GC column is a capillary column (see Col. 13, lines 2 - 6, describing capillary columns; Col. 20, lines 42-43, column capillary tube; Col. 22, lines 5-6, column metal capillary, thus comprising a capillary tube as claimed).

Regarding Claim 33, Rounbehler teaches wherein the insulation tubing (Fig. 4, Col. 3, line 56, insulative glass sleeve 170) is made of polytetrafluoroethylene (see Col. 22, lines 58-63, describing “to isolate the column is to put the column into a thermally insulating sleeve.  For example, the sleeve could be made from glass fiber, a polymer like Teflon” (i.e., sleeve 170 may be polytetrafluoroethylene/Teflon)) or polyimide. 

Regarding Claim 36, Rounbehler teaches a method of heating a gas chromatography (GC) column (see Fig. 1, Col. 3, lines 27-28 describing gas chromatography system 100), the method comprising: 
providing an insulation tubing (see Fig. 4, Col. 3, lines 50 - 56, describing an electrically-insulative woven glass sleeve 170); 
providing a metallic GC column (see Col. 3, lines 50 - 57, describing gas chromatography column 150 within steal sheath 165, the steel sheath 165 and elements internal to steal sheath are collectively interpreted as the claimed metallic GC column) disposed within the insulation tubing (see arrangement at Fig. 4) and having an outer diameter that is less than or equal to an inner diameter of the insulation tubing (Col. 3, lines 54-56, the sheath 165 is located within the glass sleeve 170 hence the outer diameter of the metallic GC column is less than that of the diameter of the insulation tubing, see arrangement at Fig. 4); 
providing a first connector (see Fig. 18, Col. 18, lines 16 -  20, electrical terminal 810) for connecting the metallic GC column (G.C. 805, Fig. 18) to a first transfer line (see arrangement at Fig. 18 which illustrates the terminal 810 connected to a first terminal of a power switch 820 and/or ADC and/or CPU, thus allowing connection to a line which can reasonably considered as the claimed transfer line, in addition, note that input and output lines exist in the GC column in which the gas being analyzed is inputted to the GC column and outputted from the GC column to a detector, hence reading on the invention as claimed), the first connector (810) being in contact with the metallic GC column (see Col. 18, lines 16 - 31, G.C. column 805); 
providing (see Col. 18, lines 16 - 20, electrical terminal 815) for connecting the metallic GC column (805) to a second transfer line  (see arrangement at Fig. 18 which illustrates the terminal 815 connected to 835 ADC and/or 800 CPU 825 current source or voltage source 830, thus allowing connection to a line which can reasonably considered as the claimed transfer line, in addition, note that input and output lines exist in the GC column in which the gas being analyzed is inputted to the GC column and outputted from the GC column to a detector, hence reading on the invention as claimed), the second connector (815) being in contact with the metallic GC column (see arrangement at Fig. 18) on an opposite side of the insulation tubing from the first connector (see Col. 18, lines 16 - 20, describing “electrical terminals 810 and 815 at the ends of the column's metal sheath so that a voltage applied across the terminals produces an electric current in the sheath that heats the column in the desired temperature”); and 
applying a voltage (see Col. 18, lines 26-27, voltage source 830) across the first and second connectors (see description at Col. 18, lines 16 – 31).  

Regarding Claim 37, Rounbehler teaches a method of controlling a temperature (see Col. 18, lines 8 - 11, processor 800 controls temperature of the gas chromatography column in accordance with the desired profile) of a gas chromatography (GC) column (see Fig. 1, Col. 3, lines 27-28, gas chromatography system 100), the method comprising: 
providing an insulation tubing (see Fig. 4, Col. 3, lines 50 - 56, describing an electrically-insulative woven glass sleeve 170); 
providing a metallic GC column (see Col. 3, lines 50 - 57, describing gas chromatography column 150 within steal sheath 165, the steel sheath 165 and elements internal to steal sheath are collectively interpreted as the claimed metallic GC column) disposed within the insulation tubing (see arrangement at Fig. 4) and having an outer diameter that is less than or equal to an inner diameter of the insulation tubing (Col. 3, lines 54-56, the sheath 165 is located within the glass sleeve 170 hence the outer diameter of the metallic GC column is less than that of the diameter of the insulation tubing, see arrangement at Fig. 4); 
providing a first connector (see Fig. 18, Col. 18, lines 16 -  20, electrical terminal 810) for connecting the metallic GC column (G.C. 805, Fig. 18) to a first transfer line (see arrangement at Fig. 18 which illustrates the terminal 810 connected to a first terminal of a power switch 820 and/or ADC and/or CPU, thus allowing connection to a line which can reasonably considered as the claimed transfer line, hence reading on the invention as claimed), the first connector (810) being in contact with the metallic GC column (see Col. 18, lines 16 - 31, G.C. column 805); 
providing (see Col. 18, lines 16 - 20, electrical terminal 815) for connecting the metallic GC column (805) to a second transfer line  (see arrangement at Fig. 18 which illustrates the terminal 815 connected to 835 ADC and/or 800 CPU 825 current source or voltage source 830, thus allowing connection to a line which can reasonably considered as the claimed transfer line, hence reading on the invention as claimed), the second connector (815) being in contact with the metallic GC column (see arrangement at Fig. 18) on an opposite side of the insulation tubing from the first connector (see Col. 18, lines 16 - 20, describing “electrical terminals 810 and 815 at the ends of the column's metal sheath so that a voltage applied across the terminals produces an electric current in the sheath that heats the column in the desired temperature”); 
applying a voltage (see Col. 18, lines 26-27, voltage source 830) across the first and second connectors (see description at Col. 18, lines 16 – 31); 
measuring a temperature of the metallic GC column (see Col. 23, lines 37-39, temperature sensors installed along length of column, see also Col. 20, lines 22-30, describing the use of a thermocouple to measure the temperature); and 
controlling the voltage in response to the measured temperature (see Fig. 19, Col. 17, lines 31 - 33, describing “if measured resistance is less than the desired value (step 930) processor applies a voltage”; see also Col. 18, lines 16 – 20 describing “column 805 includes electrical terminals 810 and 815 at the ends of the columns metal sheath so that a voltage applied across the terminals produces an electric current in the sheath that heats the column to the desired temperature, in addition see Col. 20, lines 22-30, techniques to measure temperature may include a thermocouple; Col. 16, lines 51-53, desired resistance determined using desired temperature; Col. 16, lines 21 – 44 illustrating resistance as a function of temperature, Col. 17, lines 18 - 19, processor controls the temperature in successive control intervals or cycles).  

Claims 22 - 25, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rounbehler in view of U.S. Patent Application Publication No. 2011/0232366 A1 to Guan et al. (hereinafter “Guan”).

Regarding Claim 22, Rounbehler teaches a cooler (Col. 5, lines 33-35, blower 265 to cool tube 105) arranged opposite the metallic GC column (the tube 105, as depicted in Fig. 11) from the fan (small fan 255). 
Rounbehler does not explicitly teach a thermoelectric cooler.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoelectric cooler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In addition, Guan, in the field of a thermal modulation device for gas chromatography, teaches a thermoelectric cooler (see Figs. 2 – 3, paragraph [0015]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermoelectric cooler of Guan into Rounbehler in order to obtain a relatively compact in size and efficient cooling process.

Regarding Claim 23, Rounbehler in view of Guan as modified above teaches an enclosure (Col. 3, line 28, column housing 110 of Rounbehler) containing the metallic GC column ( tube 105, as depicted in Fig. 11 of Rounbehler), the fan (small fan 255 of Rounbehler) and the thermoelectric cooler (see modification of claim 22 above, see also paragraph [0015] of Guan, enclosed cooling portion 130, paragraph [0019], enclosure 136 houses first and second Peltier devices 131 and 132).
 
Regarding Claim 24, Rounbehler in view of Guan as modified above teaches a thermoelectric cooler (see Figs. 2 – 3, paragraph [0015] of Guan); and an enclosure (Col. 3, line 28, column housing 110 of Rounbehler) containing the metallic GC column (tube 105, as depicted in Fig. 11 of Rounbehler) the fan (small fan 255 of Rounbehler) and the thermoelectric cooler (see modification of claim 22 above, see also paragraph [0015] of Guan, enclosed cooling portion 130, paragraph [0019], enclosure 136 houses first and second Peltier devices 131 and 132). 

Regarding Claim 25, Rounbehler in view of Guan as modified above teaches a thermoelectric cooler (see modification above, see Figs. 2-3, paragraph [0015], Peltier devices 131 and 132 as thermoelectric cooling means of Guan) arranged behind a fan (paragraph [0015] of Guan, fan heatsinks 143 and 144) such that air cooled by the thermoelectric cooler is blown toward the metallic GC column by the fan (see Col. 5, lines 25-26, small fan 255 of Rounbehler circulates air within the column housing 110; col. 5, lines 41-42, venting accomplished using fan 255). 

Regarding Claim 35, Rounbehler in view of Guan as modified above teaches a thermoelectric cooler (see modification above, see Figs. 2-3, paragraph [0015], Peltier devices 131 and 132 as thermoelectric cooling means of Guan and/or Col. 5, lines 33-35, blower 265 to cool tube 105 of Rounbehler) arranged to cool the metallic GC column (tube 105, as depicted in Fig. 11 of Rounbehler); 
wherein the temperature controller is operable to control an output of the thermoelectric cooler (see Col. 2, lines 7-10 of Rounbehler describing processor to control the system to cool the gas chromatography column). 

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rounbehler in view of U.S. Patent Application Publication No. 2006/0283324 A1 to Roques (hereinafter “Roques”).

Regarding Claim 27, Rounbehler teaches wherein the metallic GC column is coiled (see Col. 3, lines 27-28, coiled gas chromatography tube 105). 
Rounbehler does not explicitly teach the metallic GC column coiled into a planar spiral. 
Roques, in the field of flat spiral capillary column assembly, teaches a GC column is coiled into a planar spiral (see Fig. 1, paragraph [0046], planar column assembly 15 for gas chromatography; paragraph [0022], flat, spiraled coils of column assembly; paragraph [0048], column material 1 is coiled). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GC column coiled into a planar spiral of Roques into Rounbehler for the purpose of a compact column assembly, which can be very efficiently heated/cooled across the entire length of the capillary column (Roques, paragraph [0022]). 

Claims 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rounbehler in view of U.S. Patent Application Publication No. 2010/0256922 A1 to Roques et al (hereinafter “Roques ‘922”).

Regarding Claim 31, Rounbehler teaches a temperature sensor (see Col. 23, lines 37-38, temperature sensors installed along length of column) between the first and second connectors (electrical terminals 810 and 815; G.C. column 805 between electrical terminals 810 and 815). 
Rounbehler does not explicitly teach the temperature sensor disposed within the insulation tubing. 
Roques ‘922, in the field of trans-configurable modular chromatography assembly,  teaches a temperature sensor (Fig. 12, paragraph [0073], temperature sensing) disposed within an insulation tubing (paragraph [0072], describing insulating sheath 1038 encases RTD wire 1036, i.e., a temperature sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Roques ‘922 into  Rounbehler for the purpose of rapid temperature programming (Roques ‘922, paragraph [0073]). 

Regarding Claim 34, Rounbehler in view of Roques ‘922 as modified above teaches a temperature sensor (see Col. 23, lines 37-38 of Rounbehler, temperature sensors installed along length of column) disposed within the insulation tubing (see paragraph [0072] of Roques ‘922, insulating sheath 1038 encases RTD wire 1036, i.e., a temperature sensor) between the first and second connectors (electrical terminals 810 and 815; G.C. column 805 between electrical terminals 810 and 815 of Rounbehler); 
wherein the temperature controller is operable to control the output of the power supply in response to an output of the temperature sensor (Fig. 19, col. 17, lines 31-33, of Rounbehler if measured resistance is less than the desired value, the processor applies a voltage; see also Col. 16, lines 50-54, desired resistance determined using desired temperature; Col. 16. lines 21 – 44 illustrating resistance as a function of temperature; Col. 17, lines 18-19, processor controls the temperature in successive control intervals or cycles). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855